                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

JACOB D. FRANTZ,
JAN M. MAURICIO, and
JOHN MAURICIO,

     Plaintiffs,

v.                             Case No. 8:19-cv-969-T-33SPF

CENTURY-NATIONAL INSURANCE
COMPANY,

     Defendant.
______________________________/
                               ORDER
     This matter comes before the Court upon consideration of

Defendant   Century-National    Insurance    Company’s      Motion   to

Dismiss the Complaint (Doc. # 6), filed on April 29, 2019.

Plaintiffs Jacob D. Frantz, Jan M. Mauricio, and John Mauricio

responded on May 13, 2019. (Doc. # 16). For the reasons that

follow, the Motion is granted.

I.   Background
     On February 3, 2015, Frantz, a Florida citizen, was

involved in a motor vehicle accident in Hanover Township,

Lehigh   County,   Pennsylvania.     (Doc.   #   1-1   at   2).   While

negligently operating his 1999 Land Rover, Frantz rear-ended

a motor vehicle operated by John Mauricio, in which Jan

Mauricio was a passenger. (Id.). The accident resulted in



                                 1
serious bodily injuries to Jan (Id.), and loss of consortium

damages to John. (Doc. # 1 at 53).

       Frantz was insured by Century-National at the time of

the accident. (Doc. # 1-1 at 2). Plaintiffs allege that the

policy provides bodily injury liability coverage in this

situation. (Id.). The policy states when “[a] compulsory

insurance or similar law require[s] a nonresident to maintain

insurance whenever the nonresident uses a vehicle in that

state or province, [the] policy will provide at least the

required minimum amounts and types of coverage.” (Doc. # 1 at

25).

       Claims for damages were made by the Mauricios against

Frantz, and the claims were adjusted in Florida by Pro General

Insurance Solutions,     Inc.     on behalf of Century-National.

(Doc. # 1-1 at 2). On February 1, 2017, after Century-National

failed to resolve the Mauricios’ claims, the Mauricios filed

a lawsuit against Frantz in the court of Common Pleas in

Lehigh County, Pennsylvania, alleging damages as a result of

the February 3, 2015, accident. (Id. at 2-3). On March 27,

2017, the Mauricios’ attorney notified Pro General, then

acting on behalf of Century-National, that the Mauricios

would accept $15,000 — the Pennsylvania minimum financial

responsibility   limit   —   to    resolve   their   claims   against


                                   2
Frantz. (Id. at 4). Century-National did not settle the

claims. Ultimately, a final judgment in favor of the Mauricios

was entered against Frantz in the amount of $584,438.04. (Id.

at 5).

     On May 4, 2017, Century-National filed a complaint for

declaratory judgment in Sarasota County, Florida, against

Frantz, alleging that the policy issued to Frantz provided no

bodily injury liability coverage. (Id. at 4). On May 16, 2017,

copies of the summons and the complaint were served on Donald

Frantz, father of Jacob D. Frantz, at Donald’s home at 887

Leeward Road, Venice, Florida. (Id.). At the time of service,

Frantz alleges he was over the age of 18 and not a resident

of 887 Leeward Road, Venice, Florida. (Id.). He further

alleges that 887 Leeward Road, Venice, Florida had not been

his usual place of abode since at least October 2016. (Id.).

Finally, Frantz alleges that he was never personally served

with copies of the summons or the complaint. (Id.).

     On June 13, 2017, after securing a default from the Clerk

of the Court, Century-National secured an order granting its

motion for final default judgment against Frantz in the

declaratory action. (Doc. # 1 at 78). The order granting the

default judgment states: “ORDERED AND ADJUDGED that said

Motion be, and the same is hereby GRANTED.” (Id.). The order


                              3
also states: “Award CENTURY-NATIONAL INSURANCE COMPANY such

additional affirmative relief as the Court deems just and

appropriate under the circumstances, including attorney fees

and all taxable costs of this action.” (Id. at 79).

      On March 21, 2019, Plaintiffs brought this action in the

Circuit Court of the Twelfth Judicial Circuit in and for

Sarasota County, Florida. (Doc. # 1-1 at 1). Century-National

timely removed this action to federal court based on diversity

of citizenship. (Doc. # 1 at 1).

      The Complaint alleges two counts. Count I seeks relief

from the state court order granting Century-National’s motion

for   final    default   judgment    under   Florida   Rule   of   Civil

Procedure 1.540(b). In Count I, Plaintiffs allege Frantz was

never properly served. (Doc. # 1-1 at 6). Plaintiffs further

allege   the     state   court      order    was   based   upon    false

representations by Century-National. (Id.). Count II alleges

bad faith by Century-National. (Id. at 7). Plaintiffs allege

that Century-National owed a fiduciary duty of good faith to

Frantz to handle every aspect of the adjustment and defense

of the Mauricios’ claim against him fairly and honestly with

due regard for his interests. (Id.). Plaintiffs allege that

Century-National failed in all of its duties. (Id. at 8).

Plaintiffs demand judgment against Century-National in the


                                     4
amount of the final judgment entered against Frantz in favor

of the Mauricios. (Id. at 9).

       On April, 29, 2019, Century-National filed the instant

Motion to Dismiss. (Doc. # 6). Plaintiffs have responded (Doc.

# 16), and the Motion is ripe for review.

II.    Legal Standard
       On a motion to dismiss pursuant to Federal Rule of Civil

Procedure   12(b)(6),    this    Court   accepts    as   true    all   the

allegations in the complaint and construes them in the light

most    favorable   to   the    plaintiff.   Jackson     v.     Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

this    Court   favors   the     plaintiff   with    all      reasonable

inferences from the allegations in the complaint. Stephens v.

Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th

Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan


                                   5
v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central        to   or    referenced    in    the    complaint,       and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

         Century-National        argues       that       both     counts    of   the

Complaint should be dismissed pursuant to Rule 12(b)(6).

         A.     Count I

         As a preliminary matter, Plaintiffs concede that the

Mauricios were not a party to the declaratory action, and

therefore, do not have standing with regard to Count I. (Doc.

#   16    at    5).      Accordingly,   Count        I   is     dismissed   without

prejudice as to the Mauricios. Still, the Court must analyze

whether Count I plausibly states a claim by Frantz.

         In Count I, Frantz seeks relief from the order granting

the motion for final default judgment in the state declaratory

action. Florida Rule of Civil Procedure 1.540(b) provides

several bases for which a party may seek to set aside a

judgment, decree, or order. In addition to the enumerated

bases listed in Rule 1.540(b), a court may “entertain an

independent action to relieve a party from a judgment, decree,




                                          6
order, or proceeding or to set aside a judgment or decree for

fraud upon the court.” Fla. R. Civ. P. 1.540(b).

        Thus, in an independent action, the Court may set aside

a judgment or order for equitable reasons as well as for

“fraud upon the court.” As the Florida Supreme Court has

stated, “it is a universal rule that in cases of attacks on

judgments via chancery suits to set them aside because of

fraud    it   is   necessary   that   the   fraud   be   extrinsic   as

distinguished from intrinsic.” Fair v. Tampa Elec. Co., 27

So. 2d 514, 515 (Fla. 1946); see also Parker v. Parker, 950

So. 2d 388, 392 (Fla. 2007) (“[W]here fraud is extrinsic, it

. . . must be attacked independent of the action. However,

where fraud is intrinsic, it is deemed to have occurred in

the current action and must be attacked by a . . . motion

directed at the current action.”). So, only extrinsic fraud

may be alleged in an independent action as “fraud upon the

court.” DeClaire v. Yohanan, 453 So. 2d 375, 378 (Fla. 1984).

        Therefore, in order to state a claim based on fraud under

Rule 1.540(b) in an independent action, Frantz must plead

facts that demonstrate extrinsic fraud in the prior action.

Extrinsic fraud has been defined as “the prevention of an

unsuccessful party [from] presenting his case, by fraud or

deception practiced by his adversary; keeping the opponent


                                  7
away from court; . . . [or] ignorance of the adversary about

the existence of the suit or the acts of the plaintiff.” Id.

at 376-77.

      In Count I, Frantz alleges Century-National committed

extrinsic fraud in two ways. First, Frantz alleges that

Century-National’s         failure        to    personally         serve      him

constituted extrinsic fraud. (Doc. # 1-1 at 6). Notably,

Frantz does not allege that he was unaware of the state

declaratory action or otherwise fraudulently kept away from

court.

      The     Florida   Supreme      Court     has   noted    a    distinction

between “a total want of service where the defendant received

no   notice    at   all,   and   a   service     which   is       irregular   or

defective but actually gives the defendant notice of the

proceedings against him.” Cannella v. Auto-Owners Ins. Co.,

801 So. 2d 94, 99 (Fla. 2001) (quoting State ex rel. Gore v.

Chillingworth, 171 So. 649, 652 (Fla. 1936)). A judgment upon

service that is irregular or defective but actually gives

notice is only voidable. Id. Defective service and voidable

judgments should be challenged by motion in the state court

action within one year of a final judgment. See DeClaire, 453

So. 2d at 378. Based on the pleadings, the service is merely

voidable and does not rise to the level of extrinsic fraud


                                      8
which can be challenged in an independent action. Instead,

the service should have been challenged by motion in the state

court action.

     Second, Frantz alleges that Century-National committed

fraud upon the state court by submitting an affidavit that

made false representations as to the policy coverage. (Doc.

# 1-1 at 6). False testimony and fraudulent instruments have

been expressly held to be intrinsic fraud when they “pertain[]

to the issues in the case that have been tried or could have

been tried.” Parker, 950 So. 2d at 391. Relief from judgment

based on intrinsic fraud must be filed by motion and must be

done within one year of its entry. Id. The alleged false

representations to the court directly pertain to what was at

issue in the declaratory action: whether the policy provided

for bodily injury liability coverage. Therefore, the alleged

false representations to the court are intrinsic fraud and

should have been contested in the underlying declaratory

action. Id.

     Neither allegation as to Century-National’s conduct in

the state court declaratory action provides a basis for

setting aside the judgment on equitable grounds or for fraud

upon the court. Therefore, Count I is dismissed without

prejudice because Frantz failed to sufficiently plead his


                              9
entitlement   to     relief   from     the       state    court   order.

Nevertheless, at this juncture, the Court is not convinced

that amendment would be futile. Therefore, if Frantz wishes

to amend his claim against Century-National, he may file an

amended complaint by July 17, 2019.

     B.   Count II

     In Count II, Plaintiffs allege that Century-National

owed a fiduciary duty of good faith to Frantz. (Doc # 1-1 at

7). This duty allegedly required Century-National to handle

every aspect of the adjustment and defense of the Mauricios’

claims against Frantz fairly and honestly with due regard for

Frantz’s interest. (Id.). Plaintiffs allege that Century-

National breached its duty in several ways, resulting in the

underlying insurance claim not settling and the $584,438.04

judgment against Frantz. (Id. at 7-8).

     Century-National    argues      that    a    final   judgment   was

entered in the declaratory action and that the judgment is

res judicata with respect to Frantz and any bad faith claim.

(Doc. # 6 at 3). Century-National further argues that the

Mauricios cannot state a cause of action for a bad faith claim

because it would necessarily be derivative of Frantz’s bad

faith claim, which is barred by res judicata. (Id. at 9-10).




                                  10
        The doctrine of res judicata bars the relitigation of

issues already decided in a valid final judgment. Kent v.

Sutker, 40 So. 2d 145, 146 (Fla. 1949). A declaratory judgment

resolving insurance coverage “has the force and effect of a

final judgment.” Monticello Ins. Co. v. Thompson, 743 So. 2d

1215,    1215    (Fla.     1st    DCA   1999).      An    order   granting    a

declaratory      judgment,       however,    must   do    more    than   merely

establish an entitlement to a final judgment. Id. at 1215-

16. The order must actually enter or render a judgment as to

the coverage or include specific “language of finality” for

it to be considered “final.” Id.; see also Catchings v. Fla.-

McCracken       Concrete    Pipe    Co.,     135    So.    561,    562    (Fla.

1931)(holding that the language “judgment hereby rendered

herein for the defendant” did not constitute a final judgment

because this language was not equivalent to the words “the

plaintiff ‘take nothing by his suit, and that the defendant

go hence without [del]ay’”); Baker v. Colley, 104 So. 2d 473,

473 (Fla. 2d DCA 1958)(holding that the language “Ordered,

and Adjudged that said Motion to Dismiss and said Motion to

Strike be, and the same are hereby granted” was not a final

judgment). For example, the language “Defendant’s motion for

final summary judgment is hereby granted that the plaintiff

take nothing by this suit and go hence without [del]ay” was


                                        11
held to be a final judgment because it contained “magic words

demonstrating finality.” Allstate Ins. Co. v. Collier, 405

So. 2d 311, 312 (Fla. 4th DCA 1981).

       In this    case, the order granting Century-National’s

motion for final default judgment did not contain language

explicitly entering a judgment or other specific “language of

finality.” The granting language stated “ORDERED AND ADJUDGED

that said Motion be, and the same is hereby GRANTED.” (Doc #

1 at 78). Without more, this language lacks the requisite

language   of     finality.    Cf.     Baker,   104    So.   2d   at   473.

Furthermore, the order goes on to add that such additional

relief shall be granted as the court deems appropriate, which

suggests this matter was not entirely resolved. (Doc. # 1 at

79).   Accordingly,      the   order      granting    Century-National’s

motion for final default judgment is not a final judgment and

does not constitute res judicata for the bad faith claim.

Because Frantz’s bad faith claim is not barred by res judicata

and Century-National concedes that the Mauricios’ bad faith

claim is derivative of Frantz’s claim (Doc. # 6 at 9-10), the

Mauricios have standing as to Count II.

       Next,     the   Court   considers     whether    Plaintiffs     have

sufficiently stated a claim for bad faith. Section 624.155,

Florida Statutes, provides that an insured may bring a civil


                                     12
action against an insurer when the insured is damaged by the

insurer’s “[n]ot attempting in good faith to settle claims

when, under all of the circumstances, it could and should

have done so, had it acted fairly and honestly toward its

insured and with due regard for her or his interests.” Fla.

Stat. § 624.155.

        Before a Section 624.155 claim can be brought, certain

conditions precedent must be met. Id. The insurer must be

given     60   days’   written   notice       of   the   violation.    Id.

Additionally,      the     insured     is     required   to    “establish

entitlement to benefits under the policy before asserting a

[S]ection 624.155 claim.” Levesque v. Gov’t Emps. Ins. Co.,

No. 15-14005-CIV-MARRA, 2015 WL 6155897, at *4 (S.D. Fla.

Oct. 20, 2015); see also Blanchard v. State Farm Mut. Auto.

Ins. Co., 575 So. 2d 1289, 1291 (Fla. 1991) (“An insured’s

underlying first-party action for insurance benefits against

the insurer necessarily must be resolved favorably to the

insured before the cause of action for bad faith in settlement

negotiations     can     accrue.”).     The   purpose    of   the   second

requirement is to ensure that the insured has a valid claim

against the insurer. Levesque, 2015 WL 6155897, at *4.

        An entitlement to benefits does not require a formal

judgment in a civil action. See, e.g., Dadeland Depot, Inc.


                                      13
v. St. Paul Fire & Marine Ins. Co., 945 So. 2d 1216, 1234

(Fla.    2006)     (“The   condition       precedent    announced     by    our

decision in Blanchard is satisfied when an arbitration panel

concludes that a principal has breached its duty to its

obligee.”). A payment of policy limits, for example, is

sufficient to allege that there has been a determination of

an entitlement to benefits. Demase v. State Farm Fla. Ins.

Co., 239 So. 3d 2018, 224 (Fla. 5th DCA 2018); Brookins v.

Goodson, 640 So. 2d 110, 112 (Fla. 4th DCA 1994). “In pleading

conditions precedent, it suffices to allege generally that

all conditions precedent have occurred or been performed.”

Fed. R. Civ. P. 9(c). In this case, Plaintiffs have satisfied

this requirement by pleading that all conditions precedent

have occurred or been excused. (Doc. # 1-1 at 9).

        However,    in     addition    to    alleging        the   conditions

precedent, Plaintiffs must allege “both that ‘there has been

a determination of the existence of liability on the part of

the insurer’ and ‘the extent of the plaintiff’s damages’” as

a substantive element of the bad faith claim. Porcelli v.

OneBeacon Ins. Co., 635 F. Supp. 2d 1312, 1316 (M.D. Fla.

2008); see also Progressive Select Ins. Co. v. Shockley, 951

So. 2d 20, 20 (Fla. 4th DCA 2007) (“[B]oth the existence of

liability    and    the    extent     of   damages     are   elements      of   a


                                      14
statutory cause of action for bad faith.”). Therefore, the

determination of the existence of liability on the part of

the insurer is both a condition precedent and a substantive

element. In this case, Plaintiff’s general allegation is

sufficient to satisfy the condition precedent requirement,

but insufficient to plead the substantive element.

     When reviewing a motion to dismiss pursuant to Rule

12(b)(6), the Court accepts as true all allegations in the

Complaint and construes them in the light most favorable to

Plaintiffs. Jackson, 372 F.3d at 1262. The Court is not,

however, “bound to accept as true a legal conclusion couched

as a factual allegation.” Papasan, 478 U.S. at 286. In the

Complaint, Plaintiffs do not allege that there has been a

determination of Frantz’s entitlement to benefits. Nor do

they allege that Frantz obtained a judgment or declaration

regarding the policy’s coverage. In fact, Plaintiffs state in

the Complaint that Century-National never made any payment

within the policy limits. (Doc. # 1-1 at 9). Furthermore, the

state court declaratory order granting Century-National’s

motion   for   default   judgment   suggests   the   opposite   of    a

determination in favor of Frantz.

     Thus,     Plaintiffs   have   not   plausibly   alleged   that   a

determination has been made in favor of Frantz regarding


                                   15
Century-National’s liability. Therefore, without more, the

Complaint fails to state a claim for bad faith and Count II

is dismissed without prejudice. Because the Court does not

believe amendment would be futile, Plaintiffs may amend the

bad faith claim by July 17, 2019.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Century-National Insurance Company’s Motion to Dismiss

      the Complaint (Doc. # 6) is GRANTED.

(2)   Count   I   is   DISMISSED    without    prejudice    as     to   the

      Mauricios    because   they    lack     standing.    Count    I   is

      DISMISSED without prejudice as to Frantz. If Frantz

      wishes to amend this claim against Century-National, he

      may file an amended complaint by July 17, 2019.

(3)   Count II is DISMISSED without prejudice as to Frantz and

      the Mauricios. If Plaintiffs wish to amend this claim,

      they may file an amended complaint by July 17, 2019.

      DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of July, 2019.




                                    16
